—Resettled judgment of the Supreme Court, New York County (Bruce McM. Wright, J.), entered October 18, 1985, which, inter alia, awarded defendant exclusive possession of the marital apartment; directed its sale when the youngest child of the parties becomes 21; apportioned the proceeds; awarded both parties equal use of a Long Island property; directed its sale when the youngest child attains the age of 21; and apportioned the proceeds, is modified, on the law and facts, to the extent of remanding to the Supreme Court for a hearing and award for child support, and otherwise affirmed, without costs.
We agree with the findings made by Trial Term as to the equitable distribution of the marital property. However, Trial Term misapprehended the scope of our remand (see, Alan G. v Joan G., 104 AD2d 147, 155) to require only findings with respect to the equitable distribution. Although not explicit, our reversal of the grant of custody of the infant children to the plaintiff father and award of custody to the defendant mother necessitated a finding as to the amount the father should be required to contribute to the support of the children, and we remand for such hearing. Concur — Murphy, P. J., Sullivan, Asch, Fein and Wallach, JJ.